Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Reference is made to the Amended and Restated Employment Agreement between Bed
Bath & Beyond Inc. (the “Company”) and Warren Eisenberg (the “Executive”), dated
as of December 31, 2008, as amended pursuant to an extension agreement dated
June 29, 2010 (the “Agreement”).  The Agreement is now further amended as of
August 13, 2010 as follows:

 

1.                                                               The date
reflected in Section 2(a) of the Agreement is hereby amended to read “June 30,
2013.”

 

2.                                                               The last
sentence of the first paragraph of Section 3 of the Agreement is hereby amended
to read as follows:

 

“If the Executive shall not have exercised this option on or before the 90th day
before the Final Date, the Executive shall be deemed to have exercised this
option on such date.”

 

3.                                                               Section 8(c) of
the Agreement is hereby amended in its entirety to read as follows:

 

“(c) (i) In the event any payment or benefit paid or payable, or received or to
be received, by or on behalf of the Executive in connection with a Change in
Control, whether any such payments or benefits are pursuant to the terms of this
agreement or any other plan, arrangement or agreement with the Company (the
“Total Payments”), will or would be subject to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (the
“Excise Tax”) as determined by tax counsel or a nationally recognized public
accounting firm, in either case mutually agreed upon by the Company and the
Executive (the “Tax Professionals”), then the Executive’s Total Payments shall
be either (A) delivered in full or (B) delivered as to such lesser extent, as
would result in no portion of such amounts being subject to the Excise Tax,
whichever of the foregoing results in the receipt by the Executive on an
after-tax basis of the greatest amount, notwithstanding that all of some of the
amounts may be taxable under Code Section 4999.  If a reduction is to occur
pursuant to the prior sentence, unless an alternative election is permitted by,
and does not result in taxation under, Code Section 409A and timely elected by
the Executive, the Total Payments shall be cutback to an amount that would not
give rise to any Excise Tax by reducing payments and benefits in the following
order: (1) accelerated vesting of restricted stock awards, to the extent
applicable; (2) accelerated vesting of stock options, to the extent applicable;
(3) payments under section 7(d)(ii), section 8(b)(i)(A) or section 8(b)(i)(B)
hereof, as applicable; (4) supplemental pension payments under section 5(b)
hereof;  (5) continued life insurance under section 7(f) or section 8(b)(ii)
hereof; and (6) continued medical, dental and hospitalization insurance under
section 7(f) or section 8(b)(ii) hereof.

 

(ii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax: (A) the Total
Payments shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of the Tax Professionals, (x) such Total Payments (in
whole or in part) do not constitute parachute payments, including (without
limitation) by reason of Section 280G(b)(4)(A) of the Code, (y) such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, or (z) such Total Payments are not otherwise subject to the Excise Tax;
(B) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Tax Professionals in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code; and (C) the calculation will be based
on the Executive’s actual marginal rates of federal, state and local income
taxation.  All determinations described in this section 8(c) shall be made by
the Tax Professionals which shall provide detailed supporting statements to both
the Company and the Executive.”

 

4.                                                               A new Section
8(d) shall be added to the Agreement to read as follows:

 

1

--------------------------------------------------------------------------------


 

“(d) Upon a Change in Control as described in section 8(b), the Company shall
deposit into an irrevocable grantor “rabbi” trust (which shall be substantially
in the form of the model rabbi trust under Revenue Procedure 92-64) (the “Rabbi
Trust”) a cash payment equal to (i) the actuarial equivalent value of the
supplemental pension payments contemplated under section 5(b) hereof (calculated
based on the applicable mortality table and applicable interest rate described
under Code Section 417(e)(3)), (ii) the greatest of the total amount that may
become payable under section 7(d)(ii), section 8(b)(i)(A) or section 8(b)(i)(B)
hereof, as applicable, based on the Executive’s status at the time of the Change
in Control, and (iii) the present value of the anticipated cost of providing
continued medical, dental, hospitalization and life insurance coverage for the
Executive and his family as contemplated under section 7(f) and section 8(b)(ii)
hereof as determined in good faith by the Tax Professionals or an actuary
selected by the Tax Professionals using actuarial factors that are reasonable
and customary for such purposes.  Notwithstanding the foregoing, upon the
Executive’s actual termination on or after a Change in Control, the Company
shall deposit into the Rabbi Trust any such additional amount as may be
necessary to satisfy all obligations under section 5(b) hereof and either
section 7 or section 8 hereof, as applicable.  The Company shall have the right
to direct the manner in which the funds held under the Rabbi Trust shall be
invested, however, the permitted investments shall be limited to: (1) debt
obligations of the U.S. government, (2) short-term investment grade obligations
of U.S. and foreign corporations, including commercial paper, certificates of
deposit, notes, bonds, debentures, and (3) pooled, commingled or mutual funds
which invest solely in (1) or (2) above.  The trustee of the Rabbi Trust shall
be mutually agreed upon by the Company and the Executive but, in any event,
shall be a bank or other financial institution having assets of at least $10
billion.  Notwithstanding the irrevocable status of the Rabbi Trust, once all of
the Company’s obligations due under this agreement are satisfied, any excess
amount held in the Rabbi Trust shall be returned to the Company.”

 

5.                                                               Section 13 of
the Agreement shall be amended to include the following language at the end
thereof:

 

“Notwithstanding the foregoing sentence, in the event of a Change in Control,
the Company shall have the right, without the Executive’s consent, to exercise
its discretion to pay in a lump sum the actuarial equivalent value of the
supplemental pension payments contemplated under section 5(b) hereof (calculated
based on the applicable mortality table and applicable interest rate described
under Code Section 417(e)(3)) and/or the present value of the severance benefit
payments contemplated under section 7(d)(ii), section 8(b)(i)(A) or section
8(b)(i)(B) hereof, as applicable (calculated based on the applicable federal
rate which is applicable for the period such payments would have otherwise been
made for the month in which the Change in Control occurs) in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(B).”

 

6.                                                               A new Section
22 shall be added to the Agreement to read as follows:

 

“22.                 Withholding.  Any payments made or benefits provided to the
Executive under this Agreement, including amounts paid from the Rabbi Trust,
shall be reduced by any applicable withholding taxes or other amounts required
to be withheld by law or contract.”

 

Except as aforesaid, the Agreement shall remain in full force and effect and
unchanged.

 

 

BED BATH & BEYOND INC.

 

 

 

By:

/s/ Steven H. Temares

 

 

Name: Steven H. Temares

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Warren Eisenberg

 

 

Warren Eisenberg

 

2

--------------------------------------------------------------------------------

 